Citation Nr: 9908129	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking waiver of recovery of loan guaranty 
indebtedness in the amount of $12,000.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1974 to 
January 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1992 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Review of the file discloses that the appellant filed a 
request to reopen his claim seeking waiver of recovery of the 
outstanding loan guaranty indebtedness in May 1991.  In 
February 1991, the Board issued a final decision granting a 
partial waiver of the charged indebtedness, leaving a balance 
owed by the appellant in the amount of $12,000.00.  The 
Committee denied his claim to reopen by decision in January 
1992 on the basis of failure to submit new and material 
evidence.  See 38 C.F.R. § 1.969 (1998).  On appeal, the 
appellant perfected that element of his claim regarding the 
waiver issue, but he also challenged the validity of the debt 
mainly on the basis that he was not provided adequate notice 
of the foreclosure by VA.  His hearing testimony of November 
1995 and additional written argument reflects in equivalent 
language the validity challenge.  Thus, it is clear from the 
appellant's contentions on appeal that he wishes to challenge 
the loan guaranty indebtedness on alternative grounds, either 
on the basis of legal responsibility for the indebtedness, 
i.e., validity, or pursuant to the applicable law and 
regulations governing waiver.  See 38 C.F.R. §§ 1.963, 1.965 
(1998).  However, the validity issue was not formally 
adjudicated by the RO or Committee prior to the certification 
of the appeal to the Board.

Accordingly, as the appellant has challenged the validity of 
the loan guaranty indebtedness, further review of his waiver 
claim by the Board at this time must be deferred pending 
formal adjudication of this issue.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (1998); see also VAOPGCPREC 6-
98, 63 Fed. Reg. 31264 (1998).  On this point, the General 
Counsel stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the appellant has filed a 
claim as to both of these issues simultaneously, and based on 
the Board's review of the file, he should be provided the 
opportunity to add the validity/creation issue to his appeal.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development inquiry, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  The RO should request an opinion from 
VA Regional Counsel (Region 6, Building 
22, Room 333, Bay Pines, FL) addressing 
the validity of the charged loan guaranty 
indebtedness.  The nature and extent of 
the appellant's liability to VA under its 
loan guaranty obligation, to include a 
thorough discussion of the relevant legal 
theories (indemnity and subrogation) from 
which his liability attaches, must be 
specifically considered.  Also, adequacy 
of due process pertaining to the 
liquidation proceedings and the 
foreclosure sale must be considered.  
Further, an explanation clarifying the 
nature and extent of the contractual 
obligations existing between the 
appellant and his ex-wife relative to 
their divorce agreement as they relate to 
the default and foreclosure and the loan 
guaranty indebtedness should be addressed 
as well.  A copy of the Regional 
Counsel's opinion should be furnished to 
the appellant.  Another copy should be 
associated with the appellant's claims 
folder and the loan guaranty folder.

3.  Upon completion of the above, the RO 
should formally adjudicate the issue of 
the validity of the loan guaranty 
indebtedness.  Supporting analysis and 
explanation concerning the propriety of 
the foreclosure sale notice procedures 
used by the mortgage holder as well as 
the related obligations of VA in effect 
at that time pertinent to the notice 
procedures must be provided.  Also, 
analysis and explanation concerning the 
appellant's liability on the loan 
guaranty indebtedness vis-à-vis his 
divorce should be addressed in connection 
with the validity challenge.  If the 
determination with respect to the 
validity issue is adverse to the 
appellant, furnish a supplemental 
statement of the case to him and his 
representative and advise of the 
appropriate time limit within which a 
substantive appeal must be filed in order 
to perfect appellate review of this 
issue.  The supplemental statement of the 
case should include the applicable law, 
regulations and judicial precedent as 
well as a discussion of how such legal 
criteria affects the determination.

If the debt is found valid, the RO should 
readjudicate the waiver issue and in 
connection therewith, discuss all 
evidence received since the September 
1996 supplemental statement of the case.  
Accord an appropriate period for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 1 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

